Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161248                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161248
                                                                    COA: 352341
                                                                    Macomb CC: 2017-000598-FH
  JOHN JOSEPH MURPHY, III,
            Defendant-Appellant.

  _____________________________________/

         By order of October 30, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the March 6, 2020 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2021
           b0125
                                                                               Clerk